E. E. Peeks instituted this suit against his wife, Fay Peeks, seeking a divorce and custody of their minor child. The grounds advanced for the divorce, as well as the father's fitness and qualifications to have the custody of the child were, if true, or reasonably supported by the testimony, sufficient to justify the granting of the decree in his favor in both respects. The wife answered by general denial and by way of cross-action sought a decree of divorce upon grounds affirmatively alleged by her, and also sought the custody of the child, setting forth her fitness and qualifications for the same, and in the alternative prayed the court that, in the event the court should not award the custody of the child to her, that its custody be awarded to her parents whose fitness and qualifications for the responsibility she alleged. The trial was before the court, and, upon the testimony adduced, the trial court awarded to the plaintiff, E. E. Peeks, a decree of divorce, and also the custody of the child. The appeal is prosecuted from that judgment.
We have carefully read and considered the testimony bearing both upon the issue of divorce and the proper custody of the child. The testimony is somewhat conflicting, at least on the issue involving the custody of the child. But there is some substantial testimony in support of the court's judgment awarding the custody of the child to the father. That being the state of the testimony, this court would not be authorized in concluding that the trial court abused its discretion in so awarding the child, and it becomes our duty to affirm the judgment, which we do, both as to the decree of divorce, as well as the award of the custody of the child.
The propositions raising these questions are overruled, and the judgment of the trail court is affirmed.